[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. Christley, J., dissents. See Opinion and Judgment Entry. [O'NEILL] (CHRISTLEY) (NADER)
DAMAGES:
An award of damages must be shown with a reasonable degree of certainty and in some manner other than by mere speculation, conjecture, or surmise. Once a party has established a right to damages, however, that right will not be denied because the damages are incapable of being calculated with mathematical certainty.